DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on February 16th, 2021 is acknowledged.
Claims 14-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16th, 2021.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the distal end of the grip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzeri et al. (US 4,716,894) in view of Burgi (US 2013/0226186) and Pritchett (US 2018/0235774).
 	Regarding claim 1, Lazzeri et al. disclose an implant insertion tool for use during a surgical procedure to implant an acetabular cup component into a surgically-prepared acetabulum of a patient’s hip, comprising an elongated shaft (10) having an impact head (14) on its proximal end, a set of implant-engaging threads (15) on its distal end, the implant-engaging threads being configured to engage a threaded hole formed in the acetabular cup component (column 2, lines 33-35), and a set of locking threads (17) formed therein at a location between its proximal end and its distal end (figure 1), a grip (20) having a bore (see figure below) formed therethrough, the shaft being received into the bore of the grip such that the grip is removably secured to the shaft (figure 3), and a locking nut (30 + 40) threadingly engaged to the locking threads of the shaft so as to non-rotatably secure the grip to the elongated shaft (figure 3, column 3, line 58 – column 4, line 10). 	Lazzeri et al. fail to expressly teach or disclose (are silent to) the elongated shaft being metallic and the grip being polymeric.
 	Burgi discloses an implant insertion tool (50) having a metallic (¶31) elongated shaft (60) as it is a well known material used for the construction of implant insertion tools.

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the elongated shaft of a metallic material and the grip portion of a polymeric material as they are well known materials used in the construction of implant insertion tools. 	Regarding claim 2, Lazzeri et al. disclose tightening of the locking nut urges a proximal end of the grip in a direction toward the impact head of the elongated shaft (column 3, line 58 – column 4, line 10), and loosening of the locking nut allows the proximal end of the grip to slide in a direction away from the impact head of the elongated shaft (column 4, lines 2-10). 	Regarding claim 7, Lazzeri et al. disclose the distal end of the grip has a faceted (27) surface formed therein, a proximal end of the locking nut has a faceted surface (47)  formed therein, and the faceted surface of the locking nut is engaged with the faceted surface of the grip so as to prevent loosening of the locking nut (column 3, line 58 – column 4, line 2). 	Regarding claim 8, Lazzeri et al. disclose an implant insertion tool for use during a surgical procedure to implant an acetabular cup component into a surgically-prepared acetabulum of a patient’s hip, comprising an elongated shaft (12) having an impact head (14) on its proximal end, and a set of implant-engaging threads (15) on its distal end, the implant-engaging threads being configured to engage a threaded hole formed 
 	Burgi discloses an implant insertion tool (50) having a metallic (¶31) elongated shaft (60) as it is a well known material used for the construction of implant insertion tools.
 	Pritchett discloses an implant insertion tool (104, figure 6) having a polymeric (¶32) grip (106) as it is a well known material used for the construction of implant insertion tools.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the elongated shaft of a metallic material and the grip portion of a polymeric material as they are well known materials used in the construction of implant insertion tools.

    PNG
    media_image1.png
    416
    450
    media_image1.png
    Greyscale

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Lazzeri et al. (US 4,716,894) in view of Burgi (US 2013/0226186) and Pritchett (US 2018/0235774) in further view of Johnson et al. (US 5,284,483). 	Regarding claim 4, Lazzeri et al. discloses the elongated shaft (12) includes a body having the impact head (14) formed therein (figures 1 and 2), and the implant-engaging threads (15) are fomed on a tip (15 is the tip) that is secured to the body (figures 1 and 2). 	However, Lazzeri et al. fails to expressly teach or disclose that the top is removably secured to the body.
Johnson et al. teaches an implant insertion tool (10) having an elongated shaft (12) having a body with an impact head (26) formed therein and implant-engaging 
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the tip of the elongated shaft of Lazzeri et al. such that it is removably secured to the body as taught by Johnson et al. as it allows for the ability to interchange the tip for different sizes to receive different implants.

Regarding claim 11, Lazzeri et al. discloses the elongated shaft (12) includes a body having the impact head (14) formed therein (figures 1 and 2), and the implant-engaging threads (15) are fomed on a tip (15 is the tip) that is secured to the body (figures 1 and 2). 	However, Lazzeri et al. fails to expressly teach or disclose that the top is removably secured to the body.
Johnson et al. teaches an implant insertion tool (10) having an elongated shaft (12) having a body with an impact head (26) formed therein and implant-engaging threads (22 “threaded stud” column 2, lines 65-67) are formed in a tip (22) that is removably secured to the body (via 24, figures 1 and 2, column 2, line 65 – column 3, line 2) as it allows for the ability to interchange the tip for different sizes to receive different implants.
  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the tip of the elongated shaft of Lazzeri et al. 
 	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being obvious over Lazzeri et al. (US 4,716,894) in view of Burgi (US 2013/0226186) and Pritchett (US 2018/0235774) in further view of Geist (US 2019/0060085).
 	Regarding claim 3, Lazzeri et al. fails to expressly teach or disclose the proximal end of the elongated shaft has a number of flanges formed therein, a proximal end of the grip has a number of slots formed therein, and each of the number of flanges is received into a corresponding one of the number of slots so as to prevent the grip from rotating relative to the elongated shaft.
 	Geist teaches an implant insertion tool (10) having an elongated shaft (16) with a number of flanges (86, figures 11-12, 24-26) formed therein, a proximal end of a grip (140, figures 18-19, 24-26) has a number of slots (152, figures 24-26) therein, and each number of flanges is received into a corresponding one of a number of slots so as to prevent the grip from rotating relative to the elongated shaft (¶86).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the elongated shaft with a number of flanges and the grip with a number of slots as taught by Geist as it provides an anti-rotation feature between the two elements of the insertion tool. 	Regarding claim 10, Lazzeri et al. fails to expressly teach or disclose the proximal end of the elongated shaft has a number of flanges formed therein, a proximal 
 	Geist teaches an implant insertion tool (10) having an elongated shaft (16) with a number of flanges (86, figures 11-12, 24-26) formed therein, a proximal end of a grip (140, figures 18-19, 24-26) has a number of slots (152, figures 24-26) therein, and each number of flanges is received into a corresponding one of a number of slots so as to prevent the grip from rotating relative to the elongated shaft (¶86).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the elongated shaft with a number of flanges and the grip with a number of slots as taught by Geist as it provides an anti-rotation feature between the two elements of the insertion tool.

 	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Lazzeri et al. (US 4,716,894) in view of Burgi (US 2013/0226186) and Pritchett (US 2018/0235774) in further view of Bertin (US 5,320,625). 	Regarding claim 5, Lazzeri et al. disclose the claimed invention except for the implant insertion tool having a wrench, wherein an outer annular surface of the locking nut has a number of facets formed therein, and the wrench has an engaging surface configured to engage the facets of the locking nut. 	Bertin discloses an insertion tool (68) having a wrench (136, figure 6), wherein an outer annular surface (98) of a locking nut (96) of the insertion tool has a number of facets (100) formed therein (column 11, lines 21-24), and the wrench has an engaging 

 	Regarding claim 12, Lazzeri et al. disclose the claimed invention except for an assembly tool, wherein the assembly tool has an engaging surface configured to engage the fastener.
 	Bertin discloses an implant insertion tool (68) having an assembly tool (136), wherein the assembly tool has an engaging surface (138) configured to engage a fastener (96, figure 6, column 13, lines 48-65) the assembly tool permits testing the strength or adequacy of the implant to ensure complete and proper implantation of the implant (column 13, lines 48-62). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant insertion tool to have a wrench for engagement with facets of the locking nut as taught by Bertin as the assembly tool permits testing the strength or adequacy of the implant to ensure complete and proper implantation of the implant.


 	Regarding claim 6, Lazzeri et al. in view of Berin disclose the claimed invention except for the implant insertion tool having a pin, wherein the proximal end of the elongated shaft has a bore extending therethrough in a direction orthogonal to the longitudinal axis of the shaft, and the pin is positioned in the bore of the shaft so as to create a T-shaped handle for use by a user to counter torque created during use of the wrench. 	Errico et al. disclose an implant insertion tool (492, figure 31) having a pin (496, figures 31-32A), wherein the proximal end of the elongated shaft has a bore (486, ¶137) extending therethrough in a direction orthogonal to the longitudinal axis of the shaft (figures 31-32A), and the pin is positioned in the bore of the shaft so as to create a T-shaped handle for use by a user to counter torque created during use of the wrench (figures 31-32A, ¶137).  The handle provides a larger gripping surface than the cylindrical shaped proximal end.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant insertion tool of Lazzeri in view of Bertin to have a pin extending through a bore in the proximal end of the elongated shaft as taught by Errico et al. to form a T-shaped handle as it provides a larger gripping surface than the cylindrical shaped proximal end.
 	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Lazzeri et al. 
 	Regarding claim 13, Lazzeri et al. disclose the claimed invention except for the implant insertion tool having a pin, wherein the proximal end of the elongated shaft has a bore extending therethrough in a direction orthogonal to the longitudinal axis of the shaft, and the pin is positioned in the bore of the shaft so as to create a T-shaped handle for use by a user to counter torque created during use of the wrench. 	Errico et al. disclose an implant insertion tool (492, figure 31) having a pin (496, figures 31-32A), wherein the proximal end of the elongated shaft has a bore (486, ¶137) extending therethrough in a direction orthogonal to the longitudinal axis of the shaft (figures 31-32A), and the pin is positioned in the bore of the shaft so as to create a T-shaped handle for use by a user to counter torque created during use of the wrench (figures 31-32A, ¶137).  The handle provides a larger gripping surface than the cylindrical shaped proximal end.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant insertion tool of Lazzeri to have a pin extending through a bore in the proximal end of the elongated shaft as taught by Errico et al. to form a T-shaped handle as it provides a larger gripping surface than the cylindrical shaped proximal end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775